                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION



DALE WHITE,

              Plaintiff,

v.                                                         Case 2:18-cv-02699-cgc

MOW IT RIGHT, LLC;
CHRIS FOWLER; and,
MELINDA FOWLER,

               Defendants.


    ORDER GRANTING PLAINTIFF’S REQUEST FOR LEAVE TO AMEND
COMPLAINT AND DENYING DEFENDANT’S MOTION TO DISMISS FOR LACK OF
              JURISDICTION AND/OR IMPROPER VENUE


      Before the Court is Defendants’ Motion to Dismiss for Lack of Jurisdiction and/or

Improper Venue or, in the Alternative, to Transfer Venue (Docket Entry (“D.E.”) #20, #21) and

Plaintiff’s request to amend his Complaint to cure any deficiencies therein (D.E. #22). The

parties have consented to the jurisdiction of the United States Magistrate Judge. (D.E. #28). For

the reasons set forth herein, Plaintiff’s request to amend his Complaint is hereby GRANTED and

Defendants’ Motion to Dismiss for Lack of Jurisdiction and/or Improper Venue or, in the

Alternative, to Transfer Venue, is hereby DENIED.




                                               1
    I.       Introduction

             a. Plaintiff’s Complaint

         On October 10, 2018, Plaintiff Dale White (“White” or “Plaintiff”) filed a Complaint

alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 216(b) (“FLSA”). (Compl. ¶ 1).

Plaintiff alleges that he resides in Desoto County, Mississippi.1 Plaintiff alleges that Defendant

Mow It Right, LLC (“Mow It Right”) is a Mississippi limited liability company organized

pursuant to the Mississippi Limited Liability Company Act. (Id. ¶ 3). Plaintiff alleges that, upon

information and belief, Defendants Chris and Melinda Fowler (the “Fowlers”) reside in Desoto

County, Mississippi. (Id.) Plaintiff alleges that Mow It Right and the Fowlers are all subject to

this Court’s jurisdiction through the Tennessee Long Arm Statute and may be served with

process through their registered agent, who is located in Olive Branch, Mississippi. (Id.)

         Plaintiff alleges that the Court has jurisdiction over the subject matter of this Complaint

because the claims asserted arise under a federal statute, conferring federal question jurisdiction

under 28 U.S.C. § 1332. (Id. ¶ 4). Plaintiff further alleges that venue is proper “as the injuries

claimed in this Complaint took place within the geographic jurisdiction of this Court.” (Id. ¶ 5).

         Plaintiff alleges that Defendants hired him as a mower on or about April 2011. (Id. ¶ 6).

Plaintiff alleges that his job duties “were to mow yards as directed by Defendants, drive a work

truck as directed by Defendants, and provide maintenance and support over the off-season.” (Id.


1
   Defendants assert in the instant motion that, upon information and belief, Plaintiff recently
moved from DeSoto County, Mississippi to Tate County, Mississippi. Defendants support this
assertion with the declarations of Chris Fowler, Melinda Fowler, Kaylee Fowler, Michael Key,
Amanda Howe, Anthony Tuggles, and Allen Whaley. (See C. Fowler Decl. ¶ 6; M. Fowler Decl.
¶ 6; K. Fowler Decl. ¶4; M. Key Decl. ¶ 4; A. Howe Decl. ¶ 4; A. Tuggles Decl. ¶ 4; A. Whaley
Decl. ¶ 4). Defendants advise, and this Court acknowledges, that both DeSoto County,
Mississippi and Tate County, Mississippi are within the territorial limits of the Oxford Division
of the United States District Court for the Northern District of Mississippi. See 28 U.S.C. §
104(a)(2).
                                               2
¶ 8). Plaintiff alleges that his work was jointly directed and controlled by all Defendants who,

upon information and belief, also had joint power to hire and fire, jointly set pay rates, and were

jointly responsible for maintaining employment records. (Id. ¶ 16).

          b. Defendants’ Motion to Dismiss

      Defendants filed the instant motion seeking one of three remedies—dismissal for lack of

personal jurisdiction; dismissal for improper venue; or, a transfer of venue to the United States

District Court for the Northern District of Mississippi. Defendants filed this motion pursuant to

Rule 12(b)(2) and 12(b)(3) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1404(a) or §

1406. Defendants argue that the Complaint “lacks even a single factual allegation as to where

Plaintiff performed the duties of his employment and where he received payment for his work.”

(Def.’s Memo. In Support of Mot. for Summ. J. (“Def.’s Memo.”) at 2).

      In support of the instant motion, Defendants have filed declarations of the Fowlers as well

as those of five other employees—Kaylee Fowler, Michael Key, Amanda Howe, Anthony

Tuggles, and Allen Whaley. The declarations provided demonstrate as follows. Chris and

Melinda Fowler live in Desoto County, Mississippi, and Mow It Right has only one office and

physical location in Olive Branch, DeSoto County, Mississippi. (Def.’s Memo. at 2 (citing C.

Fowler Decl. ¶¶ 1-2; M. Fowler Decl. ¶¶ 1-2; K. Fowler Decl. ¶ 2; M. Key Decl. ¶ 2; M. Key

Decl. ¶ 3; A. Howe Decl. ¶ 3; A. Tuggles Decl. ¶ 3; A. Whaley ¶ 3)). Mow It Right “provides

lawn care services in DeSoto County, Mississippi and Shelby County, Tennessee.” (C. Fowler

Decl. ¶ 5; M. Fowler Decl. ¶ 5; K. Fowler Decl. ¶ 3; M. Key Decl. ¶ 3; A. Howe ¶ 3; A. Tuggles

Decl. ¶ 3; A. Whaley ¶ 3).




                                                3
      Mow It Right’s records “show that over the course of Plaintiff’s employment . . .

approximately 90 percent of the lawn-cutting work Plaintiff did for Mow It Right was performed

in Desoto County, Mississippi.” (Id. (citing C. Fowler & M. Fowler Decl’s. ¶ 7; K. Fowler, A.

Whaley, A. Tuggles, A. Howe, M. Key & A. Tuggles Decl’s. ¶ 5). Mow It Right’s payroll

functions are all handled at its Olive Branch, DeSoto County, Mississippi location. Id. (citing C.

Fowler & M. Fowler Decl’s. ¶ 5, 9; K. Fowler, A. Whaley, A. Tuggles, A. Howe & M. Key

Decl’s. ¶ 7). Plaintiff’s paychecks, like the paychecks of all Mow It Right employees, were

issued by Mow It Right’s office in Olive Branch, Mississippi. (C. Fowler Decl. ¶ 9; M. Fowler

Decl. ¶ 9; K. Fowler Decl. ¶ 7; M. Key Decl. ¶ 7; A. Howe Decl. ¶ 7; A. Tuggles ¶ 7).

           c.   Plaintiff’s Response

     In response to Defendants’ Motion, Plaintiff initially asserts that it is procedurally defective

because it was filed after the responsive pleading in this matter. Plaintiff avers that this Court

could construe the untimely Motion to Dismiss as a motion for judgment on the pleadings under

Rule 12(c) of the Federal Rules of Civil Procedure; however, Plaintiff argues that such a motion

is not an ideal vehicle for determining whether the Court lacks personal jurisdiction as

Defendants have offered declarations outside the pleadings in support of the motion. Plaintiffs

further assert that the motion could be construed as a motion for summary judgment pursuant to

Rule 56 of the Federal Rules of Civil Procedure; however, Plaintiff states that such a motion is

premature as further discovery should be allowed in advance of such a motion pursuant to Rule

56(d) and that, even if the Court were to so construe it, it should be denied.

       With respect to the merits of the motion, Plaintiff asserts that this Court may exercise

personal jurisdiction over Defendants because, “[e]ven though it may [be] true that a substantial



                                                  4
part of the events giving rise to plaintiff[’s] claims occurred outside the [western] district of

Tennessee,” “Plaintiff routinely went into Tennessee when working” for Defendants. (Pl.’s

Resp. at 6, 10).    Accordingly, Plaintiff argues that Defendants maintained continuous and

systematic contacts with the state of Tennessee sufficient to establish personal jurisdiction.

      Plaintiff further argues that venue is appropriate because a substantial part of the events

giving rise to the claim occurred within the jurisdiction of this Court in accordance with 28

U.S.C. § 1391. Plaintiff opines that Defendants made no attempt to show that a transfer of venue

would be proper and that none of the factors governing transfer under 28 U.S.C. § 1404(a)

support it.

      Finally, Plaintiff argues that, even if Defendants were correct that the Complaint does not

contain sufficient well-pleaded allegations to give rise to an inference of personal jurisdiction,

granting him leave to amend the Complaint pursuant to Rule 15 of the Federal Rules of Civil

Procedure is the appropriate remedy. As such, Plaintiff has attached a Proposed Amended

Complaint aimed at curing the alleged defects in pleading jurisdiction. The Proposed Amended

Complaint sets forth that “Plaintiff performed at least some of his work in Shelby County,

Tennessee.” (Prop. Am. Compl. ¶ 9, filed at D.E. #23-3).

      Plaintiff has also attached his own declaration and that of his attorney, Matthew Reid Krell

(“Krell”). Plaintiff states that he is a resident of Desoto County, Mississippi and is a former

employee of Mow It Right, Chris Fowler, and Melinda Fowler. (Pl.’s Decl. ¶¶ 1-2). Plaintiff

states that, during his employment, he “routinely and frequently worked in the State of

Tennessee.” (Id. ¶ 3). He further states that some of his claim for unpaid wages is based upon

the time he spent working in Tennessee. (Id. ¶ 4).



                                                 5
      Krell’s declaration states that, as of the date it was filed, no scheduling conference

pursuant to Rule 26(f) of the Federal Rules of Civil Procedure had been held in the instant case

because Defendants did not file a responsive pleading until March 22, 2019. (Krell Decl. ¶ 3).2

Krell states that Plaintiff “forbore defaulting Defendants because Defendants’ counsel

represented that the case would be impossible to settle if Defendants were defaulted” but that,

even so, settlement negotiations thus far have failed. (Id. ¶¶ 4-5). Krell states that, because no

discovery could be served prior to the Rule 26(f) conference, no written discovery or depositions

had been conducted at the time of the filing of the motion and response. (Id. ¶ 6). 3

           d. Defendants’ Reply

      Defendants Reply asserts that it asserted the defense of lack of personal jurisdiction in

their Answer and, therefore, it can be raised in a nearly simultaneously filed Motion to Dismiss.

(Def.s’ Reply at 3). Defendants assert that this motion need not be construed as anything other

than a Rule 12 motion. (Id. 3). Defendants restate that the burden rests upon the Plaintiff to

establish jurisdiction and venue and that he is unable to do so. (Id. at 3-4) Finally, Defendants

assert that Plaintiff’s request to amend his Complaint is “an effort to facilitate his forum

shopping” and that the “Declarations submitted by the Defendants rebut the vague allegations of

the Complaint and [Proposed] Amended Complaint.” (Id. at 3)




2
   The Scheduling Conference in this matter was subsequently held on May 29, 2019. A
Scheduling Order was entered the same day. (See D.E. #29-#31).
3
  Discovery has proceeded following the Scheduling Conference and entry of the Scheduling
Order. (See D.E. #32-#35).
                                           6
   II.       Analysis

         Although the motion filed in this case seeks the relief of dismissal or transfer, Plaintiff has

responded by seeking the opportunity to amend his Complaint.                The Court finds that the

threshold question, therefore, is whether any such amendment should be allowed.

      Rule 15 of the Federal Rules of Civil Procedure provides that “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). “The court should freely give leave when justice so requires.” Id. A motion for leave

to amend should be granted unless there is a reason for the denial, such as undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, or futility of the amendment. Foman v. Davis, 371 U.S. 178, 182 (1962).

      Here, Plaintiff has not demonstrated undue delay, as his request to amend his Complaint

was filed only fourteen days after Defendants’ motion, the Rule 26(f) Scheduling Conference

had not yet occurred, and no discovery had begun. There is no evidence of bad faith or dilatory

motive on Plaintiff’s behalf. Plaintiff has also not repeatedly failed to cure deficiencies, as he

has not yet amended his Complaint. The Court further does not find any undue prejudice to the

opposing party by virtue of allowance of the amendment.

      The final question as to whether an amendment is proper is whether it would be futile.

With respect to the substance of the proposed amendment, the plaintiff bears the burden of

making a prima facie showing of the court’s personal jurisdiction over the defendants. Intera

Corp. v. Henderson, 428 F.3d 605, 615 (6th Cir. 2005) (citing Sommer v. Davis, 317 F.3d 686,

691 (6th Cir. 2003); Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991)). For this



                                                    7
Court to exercise personal jurisdiction, it must find that either general or specific personal

jurisdiction exists. Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco

Cty., 137 S. Ct. 1773, 1780 (2017).

      General jurisdiction exists when a defendant’s “contacts with the forum state are of such a

continuous and systematic nature that the state may exercise personal jurisdiction over the

defendant even if the action is unrelated to the defendant’s contacts with the state.” Intera Corp.,

428 F.3d at 615 (citing Bird v. Parsons, 289 F.3d 865, 873 (6th Cir. 2002)). For an individual,

“the paradigm forum for the exercise of general jurisdiction is the individual’s domicile.”

Bristol-Myers Squibb, 137 S. Ct. 1780 (quotations and citations omitted). For a corporation or,

by extension, a limited liability company, general jurisdiction is generally based on the place of

incorporation or principal place of business. Daimler AG v. Bauman, 571 U.S. 117, 137 (2014);

Magna Powertrain De Mexico S.A. de C.V. v. Momentive Performance Materials USA, LLC, 192

F. Supp. 3d 824, 828 (E.D. Mich. 2016).

      Specific personal jurisdiction is derived from the case or controversy that establishes

subject matter jurisdiction. Bristol-Myers Squibb, 137 S. Ct. at 1780. “An exercise of personal

jurisdiction is proper where the claims in the case arise from or are related to the defendant’s

contacts with the forum state.” Intera Corp., 428 F.3d at 615 (citing Kerry Steel, Inc. v. Paragon

Indus., Inc., 106 F.3d 147, 149 (6th Cir. 1997). In Southern Machine Company v. Mohasco

Industries, Inc., the United States Court of Appeals for the Sixth Circuit promulgated a three-

prong test that not only guides the determination of whether specific jurisdiction exists but also

protects the due process rights of a defendant. S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d

374, 381 (6th Cir. 1968). The Southern Machine test provides as follows:



                                                 8
       First, the defendant must purposefully avail himself of the privilege of acting in
       the forum state or causing a consequence in the forum state. Second, the cause of
       action must arise from the defendant’s activities there. Finally, the acts of the
       defendant or consequences caused by the defendant must have a substantial
       enough connection with the forum state to make the exercise of jurisdiction over
       the defendant reasonable. Id.

      Where, as here, a courts subject matter jurisdiction is based on a federal question,

“‘personal jurisdiction over a defendant exists if the defendant is amenable to service of process

under the [forum] state’s long-arm statute and if the exercise of personal jurisdiction would not

deny the defendant[s] due process.” Cmty. Trust Bancorp, Inc. v. Cmty. Trust. Fin. Corp., 692

F.3d 469, 471 (6th Cir. 2012) (quoting Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002)

(brackets in original)). If, as is the case in Tennessee, see Payne v. Motorists’ Mut. Ins. Cos., 4

F.3d 452, 455 (6th Cir. 1993), the state long-arm statute “‘extends to the limits imposed by

federal constitutional due process requirements[,] . . . the two questions become one.’” MAG IAS

Holdings, Inc. v. Schmuckle, 854 F.3d 894, 899 (6th Cir. 2017) (quoting AlixPartners LLP v.

Brewington, 836 F.3d 543, 549 (6th Cir. 2016)).

      Tennessee’s long-arm statute provides as follows:

   (a) Persons who are nonresidents of this state . . . are subject to the jurisdiction of the courts
       of this state as to any action or claim arising from:

   (1) The transaction of any business within this state;

   ....

   (5) Entering into a contract for services to be rendered . . . in this state[.]

Tenn. Code Ann. § 20-2-214(a)(1), (a)(5).              “Persons” as used in this section “includes

corporations and all other entities that would be subject to service of process if present in this

state. Id. § 20-2-214(b).



                                                   9
      Here, Plaintiff’s Proposed Amended Complaint does not clearly establish general personal

jurisdiction. Plaintiff alleges that Defendants Chris Fowler and Melinda Fowler maintain their

domicile in DeSoto County, Mississippi. (Prop. Am. Compl. ¶ 3). Plaintiff does not allege

where Defendant Mow It Right’s principal place of business is located; however, Plaintiff only

alleges its connections to Mississippi—namely, that it is a Mississippi limited liability company

organized pursuant to the Mississippi Limited Liability Company Act and may be served through

its registered agent in Olive Branch, Mississippi.         Further, Plaintiff does not allege that

Defendants maintained continuous and systematic contacts with the State of Tennessee of the

nature to establish general personal jurisdiction.

      However, with respect to specific personal jurisdiction, Plaintiff’s Proposed Amended

Complaint alleges that “Plaintiff performed at least some of his work in Shelby County,

Tennessee.” (Prop. Am. Compl. ¶ 9). Plaintiff also adds, with respect to venue, that “the events

an injuries claimed in this Complaint took place within the geographic jurisdiction of this Court.”

(Id. ¶ 5). Such allegations constitute both “transaction of any business” and “entering into a

contract for services to be rendered” in Tennessee.          Thus, Plaintiff’s Proposed Amended

Complaint alleges that Defendants are subject to service of process under Tennessee’s long-arm

statute. See Cmty. Trust Bancorp, Inc. v. Cmty. Trust. Fin. Corp., 692 F.3d 469, 471 (6th Cir.

2012) (quoting Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002) (brackets in original)). As

Plaintiff’s allegations have satisfied the long-arm statute, Plaintiff’s Proposed Amended

Complaint alleges that personal jurisdiction exists in the instant matter. It is therefore not futile,

and the proposed amendment shall be granted.




                                                 10
   III.      Conclusion

      For the reasons set forth herein, Plaintiff’s request to amend his Complaint shall be

GRANTED.         Plaintiff shall file his Amended Complaint with the Court within fourteen

(14) days of the entry of this Order. Defendant shall file its answer or otherwise plead within

fourteen (14) days of receipt of the Amended Complaint. Furthermore, Defendant’s Motion to

Dismiss for Lack of Personal Jurisdiction and/or Improper Venue or, in the Alternative, to

Transfer Venue is DENIED.



          IT IS SO ORDERED this 16th day of August, 2019.

                                              s/ Charmiane G. Claxton
                                              CHARMIANE G. CLAXTON
                                              UNITED STATES MAGISTRATE JUDGE




                                              11
